Citation Nr: 1521728	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a chronic lumbar spine strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 28 to November 11, 1999 and July 2003 to June 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Veteran's representative requested the first available Board hearing.  The RO attempted to schedule videoconference hearings for the Veteran in November 2014 and again in December 2014.  Prior to each scheduled hearing, the Veteran provided notice to VA indicating he was unavailable on those dates and requesting that VA reschedule his hearings.  To date, the Veteran has not been provided with a Board hearing.  Accordingly, a remand is required to afford the Veteran a videoconference hearing prior to deciding his claim on appeal.  38 C.F.R. §§ 3.103(c)(1), 20.700(a), 20.1304(b) (2014).

The Board notes that the Veteran's previous requests to change his hearing date were not made in accordance with VA regulations.  He did not submit his requests more than two weeks prior to the scheduled hearing dates and did not provide adequate explanations showing good cause as to why new hearing dates were necessary.  See 38 C.F.R. § 20.704(c).  Should the Veteran once again require his hearing date be rescheduled, his request must comply with VA regulations.  Id.  The Veteran and his representative are advised that failure to adhere to VA regulations in this regard may result in the request being denied.  Id.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing at the earliest opportunity and notify him and his representative of the date, time, and location of his hearing.  A copy of this notification letter must be associated with the Veteran's electronic claims file.  If the Veteran fails to report for his hearing or if he changes his mind and elects not to have one, this must be documented in his electronic claims file.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

